P. H. Glatfelter Company

Summary of Non-Employee Director Compensation
(effective January 1, 2005)

                  Type   Frequency   Amount
Board Retainer (1)
  Annually
  $ 22,000  
Committee chairperson retainer
  Annually
    4,000  
Board retreat
  Annually
    1,500  
Board or committee meetings
  Per meeting
    1,000  
Other: Restricted Stock Units (2)
  Annually
    15,000  



  (1)   Annual retainer two-thirds of which will consist of shares of Glatfelter
common stock and one-third in cash.



  (2)   Restricted stock units with a grant-date value of $15,500 vesting
ratably over a three year period.

